              IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                       CIVIL ACTION NO.: 1:18-CV-96
                                                   REDACTED
   BRIAN HOGAN, et al,               ) PLAINTIFFS’ OPPOSITION TO
                                     )    DEFENDANTS CHEROKEE
               Plaintiffs,           )    COUNTY, CINDY PALMER,
 v.                                  ) AND SCOTT LINDSAY IN HIS
                                     ) OFFICIAL CAPACITY ONLY’ S
    CHEROKEE COUNTY, et al.,         )
                                     )     MOTION FOR SUMMARY
                                     )            JUDGMENT
               Defendant.            )
                                     )
      Plaintiffs Brian Hogan and Joy McIver, as guardian ad litem for and next friend

of H.H., pursuant to L.CvR. 7.1(c), respectfully submit this Memorandum of Law in

Opposition to Motion for Summary Judgment filed by Cherokee County, Scott Lindsay

in his official capacity, and Cindy Palmer in her individual and official capacities

(Docs. 56, 59).

                                 INTRODUCTION

      Just as the Defendants ignored the due process rights in and the requirements of

Chapter 7B when they coerced Hogan into signing a CVA that unlawfully relinquished

custody of his daughter, the Defendants have continued to pretend that Chapter 7B (and

applicable DHHS policies and procedures) do not exist. Defendants disregard all of

the due process provisions of applicable law and policy and move for summary

judgment based on their contention that they did not violate Plaintiffs’ rights. The law

is clear: DSS employees cannot use a CVA to remove placement and custody of a child

                                          -1-

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 1 of 27
from her biological parent1. Defendants’ use of the CVA contravenes clearly

established state and federal law and the Due Process Clause of the Fourteenth

Amendment, and other constitutional protections enshrined in the Fourth and First

Amendments.

       Defendants attempt to avoid their separate liability with circular arguments that,

if adopted, would leave no one liable for their egregious violations of Plaintiffs’ rights.

Lindsay admits that he created the CVAs, but claims he cannot be held liable because

he is not a policymaker. Palmer admits that she was the policymaker, but she claims

she cannot be held liable because she did not create the CVAs or participate in obtaining

signatures on them. The County claims it cannot be liable because Palmer was acting

outside of her authority as DSS Director. None of these arguments avail; the law is

clear: All Defendants are liable under 42 U.S.C. § 1983 and Monell for violating

Defendants’ constitutional rights.2 (Doc. 61.)


1
  Even absent the use of this purported “CVA” mechanism for deprivation, North Carolina Courts
have long recognized the constitutional right of a parent to protect the fundamental constitutional right
of parenting. E.g., McIntyre v. McIntyre, 341 N.C. 629, 634, 461 S.E.2d 745, 749 (1995). Accordingly,
in order for a grandparent to obtain a custody placement, a proper process through the courts must be
followed, and the grandparent must show the custodial parent to be unfit. Eakett v. Eakett, 157 N.C.
App. 550, 553, 579 S.E.2d 486, 489 (2003)(citing Troxel v. Granville, 530 U.S. 57, 120 S.Ct. 2054
(2000)). Accord, Wellons v. White, 229 N.C. App. 164, 174, 748 S.E.2d 709, 717 (2013)(“The
requirement to show unfitness if a grandparent initiates a custody dispute is consistent with a parent's
constitutionally protected right to the care, custody and control of the child.”)(internal quotation marks
and citation omitted). Under clearly established law, no exception exists for a DSS to ignore this right.
See generally, Oxendine v. Catawba County Dept. of Social Services, 303 N.C. 699, 706, 281 S.E.2d
370, 374 (1981).
2
  While this response is primarily geared toward explaining why Defendants are not entitled to
summary judgment, Plaintiffs have already filed a motion for summary judgment seeking judgment

                                                  -2-

        Case 1:18-cv-00096-MR-WCM Document 84
                                           75 Filed 11/16/20
                                                    10/29/20 Page 2 of 27
                                         ARGUMENT

   I.      DEFENDANTS’ USE OF THE CVA VIOLATED HOGAN’S AND
           H.H.’S PROCEDURAL DUE PROCESS RIGHTS

        Defendants’ initial argument is that Hogan waived his procedural due process

rights because Hogan consented to giving up custody of H.H. This argument fails both

factually and legally: (1) Hogan did not voluntarily sign the CVA and (2) even if Hogan

wished to give up custody of H.H., the Defendants, acting under color of state law, still

violated Plaintiffs’ constitutional rights.

        A. Brian Hogan did not consent to losing custody of H.H. or to waiving his due
           process rights.

        Defendants have the burden of proving the affirmative defense of consent,

instead, Palmer and Lindsay both pled the 5th when asked about every denied allegation

and all their affirmative defenses, and never provided a factual basis for their assertions.

(CITE) See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); TecSec, Inc. v. Adobe

Sys. Inc., 326 F. Supp. 3d 105, 109 (E.D. Va. 2018) (Defendant raising affirmative

defense has the burden to put forth a factual basis supporting its affirmative defenses

to survive summary judgment). They have not met that burden in this Motion.

        Defendants obfuscate, asserting: “Brian [Hogan] candidly admitted that his

signing the CVA simply memorialized his voluntarily placement of H.H. with Warren.”

(Doc. 59 at 9.) Defendants conveniently ignore Hogan’s testimony that when he was


as a matter of law that Defendants are liable under 42 U.S.C. § 1983. Therefore, Plaintiffs adopt and
incorporate by reference all parts of Docs. 60 and 61, as though fully set forth herein.
                                                -3-

        Case 1:18-cv-00096-MR-WCM Document 84
                                           75 Filed 11/16/20
                                                    10/29/20 Page 3 of 27
presented with the CVA, he was told,

                                                                      (emphasis added). This

is not consent; this is coercion.

       Hogan initially left H.H. with neighbors (not his father, Warren as implied by

Defendants,                                  while he went to Asheville to care for his sick

wife. (Doc. 59 at 9.) Yet the Defendants attempt to somehow equate leaving a child

with a neighbor for some period of time as seeking social services assistance that

culminated in his executing a document that purports to permanently and irrevocably

transfer legal and physical custody of H.H. to her grandfather forever.3 Defendants’

insinuations that Hogan wanted to eternally surrender custody of H.H. have no factual

support, and Hogan’s deposition says the opposite.

       Hogan faced an unavoidable Hobson’s choice, believing that he had a virtual gun

to his head and that if he did not sign the CVA, he would lose custody of H.H. and

never see her again. (Doc. 61-9 at 6)




         Although Hogan admits that he signed the CVA, he signed it under


3
  The CVA was not a private agreement between two adults. It was an illegal process used by a
government agency cloaked with lawful authority, misusing their authority, and leveraging their
position as a government actor, to obtain a signature that purported to unlawfully facilitated the
transfer of H.H. This was not a Safety Plan that Hogan could revoke; this was drafted by DSS as a
permanent transfer document that DSS represented was conveyed as having a legally binding and
permanent effect.
                                               -4-

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 4 of 27
circumstances that, as a matter of law, cannot be deemed voluntary. Schneckloth v.

Bustamonte, 412 U.S. 218, 233 (1973) (“if under all the circumstances it has appeared

that the consent was not given voluntarily—that it was coerced by threats or force, or

granted only in submission to a claim of lawful authority—then…the [Supreme Court

has found the] consent invalid.”). As a result of the unlawful procedure and the duress

he suffered, Hogan’s purported “consent was not his own ‘essentially free and

unconstrained choice’ because his ‘will ha[d] been . . . overborne and his capacity for

self-determination critically impaired.’” United States v. Watson, 423 U.S. 411, 411–

12 (1976) (quoting Schneckloth, 412 U.S. at 225). Hogan was given no information

about his right to a hearing under Chapter 7B or other social services available to his

family. Hogan had only two choices – sign the CVA or DSS would take H.H. from

him immediately and he would never see her again.

      Here, at best for the Defendants, the threats resulted in “‘[o]rderly submission to

[officials] who, in effect, represented to the defendant that they had the authority to [do

what they claimed the right to do], against his will if necessary, was not such consent

as constituted an understanding, intentional, and voluntary waiver by the [Plaintiff] of

his fundamental rights under the… Constitution.’” Bumper v. North Carolina, 391 U.S.

543, 550 n. 14 (1968) (quoting United States v. Elliott, 210 F.Supp. 357, 360 (D. Mass.

1962)).

      Clearly, Hogan’s execution of the CVA

                                           -5-

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 5 of 27
                                                                    was not consensual.

His signature was obtained by coercion and misrepresentations.

       B. Hogan Was Entitled to Due Process Under Chapter 7B, Regardless of
          Whether He Consented to Give Up Custody of H.H (which is denied).

       Defendants improperly argue that “consent extinguishes constitutional

procedural safeguards.” (Doc. 59 at 9.) However, consent is irrelevant in the context

of Chapter 7B, which requires that a parent have certain due process protections, even

if he wants to give up custody of his child. Defendants were required to give him all

the protections afforded by Chapter 7B, through the constitutional procedures and

policies established by DHHS. Because they failed to do so, they violated Plaintiffs’

rights. (Doc. 61.)

       None of the cases Defendants cited support their argument that Hogan waived

his procedural due process rights consider the rights and safeguards he would have been

afforded by Chapter 7B and applicable NCDHHS policies, protocols and procedures,

which is the cornerstone for parents’ and children’s due process rights in DSS

proceedings.4 Defendants never cite to Chapter 7B until page 17 of their Brief, and

only then in passing regarding Lindsay’s role at DSS. Defendants also completely

ignore the latest pronouncement from the North Carolina Supreme Court regarding the

right of a father to parent his child.


4
  A copy of the relevant DHHS policies are submitted as Exhibits.   See Beerman Aff. and
accompanying exhibits.

                                          -6-

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 6 of 27
      In In the Matter of E.B., 847 S.E.2d 666, 2020 WL 5742600 (N.C. Sept. 25,

2020), the North Carolina Supreme Court held that DSS’s failure to follow the

procedures set forth in Chapter 7B were a per se violation of the father’s constitutional

rights. The father did not know about his daughter, Ella until DSS contacted him, but

he immediately expressed interest in being a father and entered into an out-of-home

family service agreement with DSS. After paternity was established, the court held

multiple permanency planning and review hearings and entered various orders

imposing requirements on the father before he could be reunited with Ella. The father

did not comply with all of the trial court’s orders, but persisted in seeking visitation

with Ella, and the Court terminated his parental rights. Id. at 670

      The father appealed, arguing that the trial court lacked subject-matter to

terminate his parental rights because DSS never filed a petition seeking to have Ella

declared an abused or neglected child. The Supreme Court agreed, finding that the

requirements that DSS and the trial court imposed on the father were meaningless.

      DSS’s failure to file such a petition deprived the trial court of the legal
      authority to demand that respondent demonstrate his parenting abilities to
      the trial court’s own satisfaction prior to taking Ella into his own custody,
      care, and control. It also deprived the trial court of the legal authority to
      dictate when, where, and how frequently respondent would be permitted
      to interact with his child. These requirements and restrictions had no
      binding legal effect, but the trial court treated them as preconditions
      respondent needed to satisfy, and parameters he needed to comply with,
      in order to exercise his constitutional parental rights. … Until the trial
      court entered an order granting custody of Ella to DSS and taking custody
      away from her father on some legally cognizable ground, DSS and the trial
      court’s desire to further Ella’s best interests, however well-intentioned,
                                           -7-

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 7 of 27
       provided no justification for interfering with respondent’s exercise of his
       constitutional prerogatives as Ella’s parent.

Id. at 671-72, The Court concluded: “DSS’s and the trial court’s actions repeatedly

infringed upon respondent’s constitutional parental rights.” Id. at 670.

       Defendants’ citations to cases from other jurisdictions cannot overcome this

North Carolina Supreme Court precedent.                  In addition, those cases are readily

distinguishable because they involved parents who had gone through an established

legal process (consistent with constitutional protections) to give up custody of their

children, so there could be no due process violation. Smith v. Williams-Ash, 520 F.3d

596, 600 (6th Cir. 2008) (“[N]ot even the Smiths argue that they involuntarily

consented to enter into the plan. Rather, they only argue that they were not allowed to

recover their children after the Safety Plan had been initiated despite their best

efforts.”); Dupuy v. Samuels, 465 F.3d 757, 761-63 (7th Cir. 2006) (a safety plan,

“which involves restrictions short of removal of a child” could not violate

constitutional rights because it was not the product of coercion and did not involve

fundamental rights.) (emphasis added). The CVA, which purported to remove H.H.

permanently, implicated fundamental rights making Dupuy completely inapplicable5


5
  The Dupuy Court juxtaposed the sort of threat DSS could make with those it cannot by citing to Doe
v. Heck, 327 F.3d 492, 524-25 (7th Cir. 2003), “which held, as far as bears on this case, that a state
agency violated the Constitution by threatening parents with removing their child from their custody
if they did not have their attorney call the agency within 24 hours. But it was a threat the agency
had no right to make. . . . . The case nicely illustrates the line between a lawful threat and duress.”
Id. at 763 (7th Cir. 2006) (emphasis added). Here, the threat to give H.H. to the state and never let
Hogan see her again was not one that DSS could make. See Doc. 61-13 at 4,14)
                                                 -8-

        Case 1:18-cv-00096-MR-WCM Document 84
                                           75 Filed 11/16/20
                                                    10/29/20 Page 8 of 27
(emphasis added). See also Pls’. Ex. 31 to Lindsay Dep.

      Weller v. Dep’t of Social Services for City of Baltimore, 901 F.2d 387 (4th Cir.

1990) actually helps Plaintiffs, not the Defendants. There, a DSS in Maryland had taken

custody of plaintiff’s child on an emergency basis, based on allegations of abuse, and

placed him with a grandmother. Plaintiff admitted that he attended a hearing on the

DSS petition, so his claim for procedural due process was dismissed as to that

proceeding. Id at 393. However, Plaintiff also complained that he was denied a hearing

when custody of his child was transferred to the child’s mother. The Court did not

dismiss that claim, finding that “such allegations, if proven, would rise to the level of a

due process violation.” Id. The action was remanded to the district court for additional

factual findings because, “proof that defendants deprived Weller of the custody of

Matthew without a hearing—either prior to the transfer of custody or promptly after an

emergency transfer of custody—would show a due process violation, for which

appropriate relief may be granted.” Id. at 395.

      Here, it is not merely the taking H.H. from Hogan’s custody that is the

constitutional violation; it is doing so without due process of law that violates the

constitutional rights of a father and his daughter. As explained more fully in Plaintiffs’

Summary Judgment Brief (Doc. 61-13), the requirements of Chapter 7B and applicable

DHHS policies and procedures, which describes with particularity the due process of

law mandated where DSS employees want to take custody of a child from the child’s

                                           -9-

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 9 of 27
parents, are mandatory.6 Defendants completely flouted Chapter 7B and applicable

DHHS policies by not filing any petitions or providing a hearing to Plaintiffs.

Defendants used the CVA to deprive Plaintiffs of North Carolina’s statutory

mechanisms for ensuring constitutionally adequate due process, violating Plaintiffs’

procedural due process rights as a matter of law. (Doc. 61-13 at 7-13)

       C.      The Parrat-Hudson Doctrine does not defeat Plaintiff’s due process claim.

       Defendants’ arguments regarding the Parrat-Hudson doctrine are an absurd

tautology that grossly misstate the doctrine. Essentially, Defendants argue that Hogan’s

nine state law tort claims provide a meaningful post-deprivation remedy, therefore

defeating Plaintiffs’ procedural due process claim.

       First, Weller expressly rejects this argument.

       We are not faced with a situation like that in Parratt v. Taylor,7 451 U.S.
       527, 101 S. Ct. 1908, 68 L. Ed. 2d 420 (1981), in which the Supreme Court
       held that procedural due process concerns implicated by the deprivation
       of an inmate's $23.50 hobby kit were satisfied by the availability of a post-
       deprivation tort remedy. The liberty interest implicated in this case is of
       far greater import, and we find a state tort remedy particularly
       inappropriate here.

Weller, 901 F.2d at 394. Therefore, the state tort claims are clearly not sufficient to

remedy the due process violation alleged in this action.

6
 See generally N.C. Gen. Stat. § 7B-100(1) (“This Subchapter shall be interpreted and construed so
as to . . . provide procedures for the hearing of juvenile cases that assure fairness and equity and that
protect the constitutional rights of juveniles and parents.”)
7
 The fact that the Defendants cite a case to this Court and then ignore its clear holdings is at best poor
advocacy, at worst it constitutes deliberate omission of controlling authority from the Court, to
mislead the Court.
                                                  - 10 -

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 10 of 27
         The fact that Hogan was able to reclaim H.H. was a matter of pure happenstance.

It was not the Defendants (e.g. the state) who provided the post-deprivation hearing –

Hogan’s counsel provided her services pro bono. Requiring Hogan to seek, initiate,

pursue, and obtain the “remedy” cannot possibly be a meaningful post-deprivation

remedy under Parrat-Hudson, which requires the state to provide the post-deprivation

remedy.

   II.      DEFENDANTS SHOWED “DELIBERATE INDIFFERENCE” TO
            PLAINTIFFS’ SUBSTANTIVE DUE PROCESS RIGHTS.

   It appears that the parties agree that the proper overall standard for assessing a

substantive due process violation is the “shocks the conscience” standard. (Doc. 59 at

12.) However, the parties disagree about the level of culpability that must be shown to

establish conscience-shocking conduct. Defendants erroneously contend that the

appropriate standard is “intent to harm.” However, “the intent-to-harm standard most

clearly applies 'in rapidly evolving, fluid, and dangerous situations which preclude the

luxury of calm and reflective deliberation.'” Dean v. McKinney, No. 19-1383, 2020

U.S. App. LEXIS 31415, at *10 (4th Cir. Oct. 2, 2020); see also Radecki v. Barela, 146

F.3d 1227, 1230 (10th Cir. 1998) (intent-to-harm standard applies to "situations

involving law enforcement and governmental workers deployed in emergency

situations."). But the situation involving H.H. was not immediate, imminent, exigent,

fluid, or rapidly evolving; quite the opposite -- H.H. was allegedly left with a trusted

adult Hogan believed was responsible. (Doc. 59 at 12.) There is no evidence in the
                                           - 11 -

         Case 1:18-cv-00096-MR-WCM Document 84
                                            75 Filed 11/16/20
                                                     10/29/20 Page 11 of 27
record that H.H.’s life was in danger or that she was subjected to conditions risking

substantial injury to her. There is no evidence in the record that emergency action was

needed. In fact,

                                  There was time for cool deliberation, and Defendants

calculated and deliberately chose to employ the unlawful CVA.

      The appropriate standard for a substantive due process violation here is deliberate

indifference. See Dean, No. 19-1383, 2020 U.S. App. LEXIS 31415, at *11-12 (citing

Browder v. City of Albuquerque, 787 F.3d 1076, 1082 (10th Cir. 2015) (“Liability for

deliberate indifference rests upon the luxury of having time to make unhurried

judgments, upon the chance for repeated reflection, largely uncomplicated by the pulls

of competing obligations. When such extended opportunities to do better are teamed

with protracted failure even to care, indifference is truly shocking. Thus, when a

[government employee] is able to make unhurried judgments with time to deliberate,

such as in the case of a non-emergency, deliberate indifference is the applicable

culpability standard for substantive due process claims . . . .”) (internal citations,

brackets, and quotation marks omitted for ease of reading). Therefore, the question for

the Court raised by the Defendants’ Motion is whether there is sufficient evidence in

the record, viewed in the light most favorable to the Plaintiffs, from which a reasonable

jury could find that the Defendants were deliberately indifferent to Hogan’s and H.H.’s

constitutional rights. Deliberate indifference connotes more than mere negligence, but

                                          - 12 -

      Case 1:18-cv-00096-MR-WCM Document 84
                                         75 Filed 11/16/20
                                                  10/29/20 Page 12 of 27
rather a reckless disregard for the rights of Hogan and H.H. that a constitutional

violation was likely. See Jordan by Jordan v. Jackson, 15 F.3d 333, 341 (4th Cir.

1994). The evidence show that Defendants’ flagrant and frequent use of the CVA

process constitutes deliberate indifference.

    III.   PALMER CANNOT DEFEAT LIABILITY BY ASSERTING THAT
           SHE HAD NO PERSONAL INVOLVEMENT IN THE HOGAN CVA.

       Defendants contend that the claims against Palmer should be dismissed because

she had no personal involvement in the Hogan CVA. Not so.



                                                          Palmer was the Director of Social

Services for Cherokee County in November 2016, when Hogan signed the CVA. (Doc.

1-1 at 112-13) In total, she had worked at the Cherokee County DSS for approximately

17 years as of November 2016. (Doc. 1-1 at 113) After becoming director, Palmer

received additional training in law, policy, and procedure governing DSS. (Id.;

     ) Palmer knew or should have known that the use of CVAs violated Plaintiffs’ due

process rights.

       Palmer and Lindsay have been indicted for her actions in connection with the use

of the CVAs. When Plaintiffs’ counsel attempted to depose her, Palmer invoked her

Fifth Amendment rights in response to numerous questions8. (Doc. 61-11.) Plaintiffs


8
 This Court should make adverse inferences as to her and Lindsay's testimony when they asserted the
5th Amendment. Baxter v. Palmigiano, 425 U.S. 308, 47 L. Ed. 2d 810, 96 S. Ct. 1551 (1976) (“The

                                               - 13 -

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 13 of 27
are entitled to an adverse inference as to that testimony. (Doc. 61-11.)              In particular,

those adverse inferences establish that Palmer acted with deliberate indifference to the

rights of juveniles. (Doc. 61-11) During her deposition, Palmer invoked her Fifth

Amendment rights in response to all the questions regarding each and every allegation

of her Answer and her affirmative defenses. Specifically she was asked about each and

every denial in her answer, and whether each denial was now deemed admitted, at

which time, she specifically reasserted her Fifth Amendment privilege. Furthermore,

when questioned regarding the truthfulness or applicability of each and every

affirmative defense, Palmer repeatedly invoked her Fifth Amendment privilege.

Accordingly, Palmer has now admitted all the allegations against her via adverse

inference and waived all of her affirmative defenses, including, consent.



       What is lacking in the record is any evidence from which a reasonable jury could

conclude that Palmer was not the moving forces behind the use of the CVA, which




prevailing rule [is] that the Fifth Amendment does not forbid adverse inferences against parties to
civil actions when they refuse to testify in response to probative evidence offered against them: the
Amendment does not preclude the inference where the privilege is claimed by a party to a civil
cause.”); see also In re Grand Jury Subpoena, 836 F.2d 1468, 1472 (4th Cir. 1988) Cascade Capital,
LLC v. DRS Processing LLC, No. 3:17-cv-00470-RJC-DSC, 2019 U.S. Dist. LEXIS 183816, at *11
(W.D.N.C. Oct. 23, 2019); Evans v. Capps, No. 7:15-CV-252-BO, 2018 WL 5291864, at *5
(E.D.N.C. Aug. 3, 2018), report and recommendation adopted, No. 7:15-CV-252-BO, 2018 WL
4635025 (E.D.N.C. Sept. 27, 2018), aff'd, 765 Fed. Appx. 44 (4th Cir. 2019) (holding that in the civil
context, a party's invocation of the Fifth Amendment privilege may be used against him, “even if that
silence is an exercise of his constitutional privilege against self-incrimination,” striking summary
judgment declaration, and granting summary judgment).

                                                - 14 -

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 14 of 27
violated Hogan and H.H.’s rights, and that she evidenced a reckless disregard, e.g., a

deliberate indifference to the violation of rights.9

    IV.     CHEROKEE COUNTY IS LIABLE TO HOGAN AND H.H. UNDER
            MONELL

       The use of the CVA and the unconstitutional behaviors associated with its use

was an official policy, practice, and custom of Defendant Cherokee County giving rise

to its liability. Plaintiffs discussed the necessary components for Monell v. Dep’t of

Soc.Servs., 436 U.S. 658, (1978) liability in their summary judgment brief (Doc. 61-

13), which is incorporated by reference.

       A.      Cherokee County Is Liable For Palmer’s Actions as a Policymaker.

       Section 1983 provides a cause of action against any person who deprives an

individual of federally guaranteed rights “under color” of state law. 42 U.S.C. § 1983.

Anyone whose conduct is “fairly attributable to the State” can be sued as a state actor


9
   The cases Defendants cite in support of their lack-of-involvement argument are readily
distinguishable. In Smith v. Cleveland County, 2011 WL 3861396 at * 4 (W.D.N.C. 2011)
(unpublished), the social worker used a lawful practice, a voluntary temporary safety agreement, to
take children. Id. at 10. The Monell claim in Smith was premised on municipal liability by ratification
of unconstitutional acts, not by implementation of an unconstitutional policy. Id. at 11. The Court
found that a lack of evidence showing the involvement of the director. In contrast, here, Plaintiffs
have shown that the use of CVA was not an isolated occurrence, but represented the implementation
of a facially unconstitutional policy, making Smith inapplicable.

Vinnedge v. Gibbs, 550 F.2d 926 (4th Cir. 1977) involved a prisoner suing the state superintendent of
prisons for denial of medical care while in a local jail. The court dismissed the action, holding“[i]t is
conceded that Vinnedge alleged no facts indicating Gibbs' personal involvement in the denial of
medical care. No allegation has been made, let alone factually supported, however liberally we
construe the complaint, that Gibbs had any personal connection with any denial of medical care
whoever may have been responsible to furnish it, the local Sheriff or the detectives.” Id. at 928.
Unlike here, plaintiff’s claim was not based on an unconstitutional policy. Had Gibbs promulgated a
policy to deny inmates medical care, then he would have been liable under § 1983.
                                                 - 15 -

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 15 of 27
under § 1983. Filarsky v. Delia, 566 U.S. 377, 383 (2012); see also Lugar v.

Edmondson Oil Co., 457 U.S. 922, 937 (1982). The determination of whether an

individual can be considered a final policymaker is made in light of state law. Riddick

v. Sch. Bd. of Portsmouth, 238 F.3d 518, 523 (4th Cir. 2000). Here, Defendants agree

that Palmer was the policymaker for DSS. (Doc. 59 at 16-17.) Testimony from former

DSS personnel establishes that Lindsay began using CVAs10 in lieu of DSS court

proceedings sometime around 2007. (Doc. 1-1 at 121.) CVAs were used to avoid court

involvement in cases to permanently move children from their parents to another

person. (Doc. 1-1 at 103.) The decision to use a CVA in a given case was made during

DSS staff meetings, when particular cases would be discussed between the social

worker, a supervisor, and Lindsay. (Doc. 1-1 at 103.)




      Palmer was statutorily and structurally responsible for establishing and

maintaining social services policies for Cherokee County in November 2016. During

her tenure, the illegal use of CVAs to remove children from their parents, which violates

the constitutional rights of parents and children, was a policy of Cherokee County for



10




                                          - 16 -

      Case 1:18-cv-00096-MR-WCM Document 84
                                         75 Filed 11/16/20
                                                  10/29/20 Page 16 of 27
which they are all liable. The unconstitutional policy culminated in the use of a CVA

to remove H.H. from Hogan’s custody in violation of North Carolina law and the Due

Process Clause of the Fourteenth Amendment. See id. This theory of liability is based

upon the affirmative act of the County’s policymaker (Palmer) to create or to permit a

policy to be established that directly violated the rights of the Plaintiffs.

       Defendants have asserted that County cannot be liable because Palmer did not

have the authority to implement the CVA policy. (Doc. 59 at 19-21.) Defendants argue

that because Palmer implemented an illegal policy, she was acting outside of the scope

of her policy making authority. Adopting Defendant’s theory would create an absurd

result whereby a county is always immune from liability for an unconstitutional policy.

No law authorizes local government actors deliberately and maliciously to implement

unconstitutional policies on its behalf.11 See generally Butz v. Economou, 438 U.S.

478, 495, 98 S. Ct. 2894, 2905 (1978)(a government official may not with impunity

ignore the limitations which the controlling law has placed on that official’s powers;



11
  Cf., Error! Main Document Only.Evans v. Chalmers, 703 F.3d 636, 656–67 (4th Cir.2012)(Even
under state law claims a governmental entity or official defendant may be held liable where the official
acts wantonly or with malice or corruption or outside the scope of his official duties); Shupe v. Baur,
No. 7:14-CV-56-F, 2015 WL 2193794, at *8 (E.D.N.C. May 11, 2015)(“A defendant acts with malice
when he wantonly does that which a man of reasonable intelligence would know to be contrary to his
duty and which he intends to be prejudicial or injurious to another.” In re Grad v. Kaasa, 312 N.C.
310, 313, 321 S.E.2d 888, 890 (1984). “An act is wanton when it is done of wicked purpose, or when
done needlessly, manifesting a reckless indifference to the rights of others.” Id. at 890–91.) See also,
Error! Main Document Only.Kline v. Cleveland Cty., No. 1:19-CV-00197-MOC-WCM, 2020 WL
1692348, at *9 (W.D.N.C. Apr. 7, 2020)(“Because Plaintiffs' Amended Complaint alleged facts
supporting the legal conclusion that the employees acted with malice, the employees' motion to
dismiss based on Public Official Immunity is denied.”).
                                                 - 17 -

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 17 of 27
“if they are accountable when they stray beyond the plain limits of their statutory

authority, it would be incongruous to hold that they may nevertheless willfully or

knowingly violate constitutional rights without fear of liability”).

      Adopting the Defendants’ theory would mean that when a single person has

policy making authority for a County, the county could not be held liable for that

unconstitutional policy. District precedent clearly holds otherwise. Cf. Wilcoxson v.

Buncombe County, 129 F. Supp. 3d 308, 315 (W.D.N.C. 2014) (Like a county sheriff

in North Carolina has over county law enforcement policy, the DSS Director has the

final authority over all social services policies for the County.)

      The same rationale applies here. When Cherokee County appointed Palmer as

director, it conferred her with the authority to create County policies. She implemented

and permitted the implementation of an unconstitutional and illegal policy, the use of

CVAs. That policy resulted in the violation of Hogan and H.H.’s rights. The County,

under Monell, is the moving force behind that deprivation because Palmer had the

power to establish County social services policies. The fact that the policy was illegal

cannot protect the County from liability.

      The Defendants’ cited cases do not support their arguments. Doe v. City of

Waterbury, 453 F. Supp. 2d 537, 543 (D. Conn. 2006) states that “[w]hen a plaintiff's

theory of municipal liability is based on showing that a single action by a municipal

employee caused the constitutional injury, rather than showing that a formally adopted

                                            - 18 -

      Case 1:18-cv-00096-MR-WCM Document 84
                                         75 Filed 11/16/20
                                                  10/29/20 Page 18 of 27
or ratified municipal policy caused the injury, a plaintiff must demonstrate that the

official had final policymaking authority for the particular subject matter involved.”

(emphasis added). In Doe, the mayor of the city was accused of sexually assaulting

individuals, and the plaintiffs alleged that because the Mayor was the final policymaker

of Waterbury in the areas of law enforcement, safety, and social issues, “when he acted,

it was as if Waterbury acted.” Id. at 544. The court rejected this argument because the

Mayor’s action did not involve a purpose associated with his role. Id. at 546. This is a

clearly distinguishable case because (1) the implementation of the CVA process as a

policy was not a single action; (2) Palmer established the CVA policy for a purpose

associated with a the functions of her role as director and not for her personal

gratification; and (3) the individual decision to rape someone is so far afield from the

conduct undertaken here that any type of comparison is absurd.

      Like Doe, Danielson v. Huether, 355 F. Supp. 3d 849 (D.S.D. 2018) also fails to

help Defendants. This case merely held that a city could not be liable for the Mayor

assaulting an individual. Id. at 873. Assaulting someone is so far outside the realm of

a Mayor’s municipal responsibilities that it is inconceivable that such conduct could be

the official policy of the municipality.

      Miller v. City of E. Orange, 509 F. Supp. 2d 452 (D.N.J. 2007) is also inapposite.

In Miller, the police chief was accused of perjury. Id. at 457. The Court found that

“municipal liability under § 1983 attaches where -- and only where -- a deliberate

                                           - 19 -

      Case 1:18-cv-00096-MR-WCM Document 84
                                         75 Filed 11/16/20
                                                  10/29/20 Page 19 of 27
choice to follow a course of action is made from among various alternatives by the

official or officials responsible for establishing final policy with respect to the subject

matter in question.” Id. Here Plaintiffs have presented evidence that the use of CVAs

was an official policy of the County as established by Palmer. (Doc. 61-13 at 17-20)

         The fact that 39 CVAs were used in 2016 and 2017 alone establishes that the use

of CVAs was a social services policy of Cherokee County under Palmer. The

defendants are trying to flee from Palmer’s authority now, but they cannot12. State law

empowers the DSS Director with the power to set social services policies. Investigating

allegations of abuse, neglect, and dependency of juveniles and utilizing procedures to

remove those juveniles from their parents falls squarely within social services policies

for which Palmer was responsible as director. Accordingly, under Doe, the County is

liable. 453 F. Supp. 2d at 546.

         B.     The County Deliberately Failed to Exercise Its Oversight Authority.

         Under Monell, municipal liability may attach where a policymaker acquiesces in

longstanding practice that constitutes “standard operating procedure” of local

government. That is the case here. Plaintiffs incorporate by reference their arguments

on this issue from their summary judgment brief. (Doc. 61-13 at 21-22.)

         C.     The use of CVAs was a widespread and persistent practice so as to
                constitute a custom or usage with the force of law.



12
     Palmer remains employed by Cherokee County as business manager of DSS.

                                              - 20 -

         Case 1:18-cv-00096-MR-WCM Document 84
                                            75 Filed 11/16/20
                                                     10/29/20 Page 20 of 27
       A county is liable under the condonation doctrine "if municipal policymakers fail

'to put a stop to[,] or correct[,] a widespread pattern of unconstitutional conduct.'"

Owens, 767 F.3d at 402 (quoting Spell, 824 F.2d at 1389). As discussed in Plaintiffs’

summary judgment brief, Plaintiffs have established Monell liability by condonation.

(Doc. 61 at 22-24.)

       D.      The County was deliberately indifferent to the rights of Hogan and H.H.
               by failing to train.13

       As an alternative theory of 42 U.S.C. § 1983 liability, Plaintiffs alleged deliberate

indifference displayed in the failure to train. Connick v. Thompson, 563 U.S. 51, 91,

131 S. Ct. 1350, 1377 (2011)(“failure to provide training may be so egregious that,

even without notice of prior constitutional violations, the failure ‘could properly be

characterized as deliberate indifference to constitutional rights”)(citing City of Canton

v. Harris, 489 U.S. 378, 390, n. 10, 109 S.Ct. 1197, 1205, n.10 (1989); Moody v. City

of Newport News, 93 F. Supp. 3d 516, 537 (E.D. Va. 2015)(although a stringent

standard, a plaintiff establishes governmental deliberate indifference liability for

failure to train, where policymakers were aware of, and acquiesced in, or established a

policy or a pattern of constitutional violations and based on a supervisory power’s

failure to train its employees concerning an obvious constitutional duty that the

particular employees are certain to face, causing governmental employees to violate the


13
  Plaintiffs did not discuss failure to train in their Motion for Partial Summary Judgment (Doc. 61-
13) because a genuine issue of material fact exists to determine whether Palmer, as policy maker over
DSS failed to provide adequate training as to establish deliberate indifference.
                                                - 21 -

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 21 of 27
plaintiff’s rights); Brown v. Mitchell, 308 F. Supp. 2d 682, 702–03 (E.D. Va. 2004)

“The imposition of supervisory liability on a failure to train theory is a more specific

formulation of the Monell ‘official policy or custom’ inquiry wherein the official

‘policy or custom’ is the training program (or lack thereof).”)(citing Spell v. McDaniel,

824 F.2d 1380, 1389–90 (4th Cir.1987).

        The County, through Palmer as policy maker, is liable for failing to train her

employees to avoid using CVAs that violate the constitutional rights of parents and

children. It is undisputed that CVA use is widespread not a single or isolated incident.

(See Docs. 61-13 at 22-24; 61-6 at 34-36; 61-10 at 18-19) Palmer, having the

responsibility under North Carolina law to oversee DSS, failed to ensure that her social

workers were adequately trained to use CVAs, and had Palmer ensured proper training,

the CVAs would never have been used.

   V.      THE SOVEREIGN IMMUNITY EXCLUSION IN THE INSURANCE
           POLICY DOES NOT BAR PLAINTIFFS’ CLAIMS

        A governmental entity waives sovereign immunity by purchasing liability

insurance. N.C. Gen. Stat. § 153A-435(a). Defendants admit that they have purchased

insurance, but argue that it does not cover Plaintiffs’ claims because there is a sovereign

immunity exclusion in the General Liability (“GL”) and Public Officials Liability

(“POL”) coverage forms. (Doc. 59 at 23-25.) Although the cases cited by Defendants

upheld sovereign immunity exclusions similar to the one at issue here (Doc. 59 at 24-

25), those cases considered the exclusion in isolation, as opposed to reviewing the
                                           - 22 -

        Case 1:18-cv-00096-MR-WCM Document 84
                                           75 Filed 11/16/20
                                                    10/29/20 Page 22 of 27
totality of the policy to determine if the application of the exclusion would render the

insurance illusory.

      As an initial matter, Defendants do not have sovereign immunity for all the claims

asserted in Plaintiffs’ complaint. Sovereign immunity applies to the negligence claims,

but not to the constitutional claims against Defendants. Federal courts have long held

that municipalities and other local government units are not entitled to immunity and

may be sued directly for monetary, declaratory, or injunctive relief pursuant to 42 U.S.C.

§ 1983. Monell v. Dep’t of Soc. Servs. of City of N.Y., 436 U.S. 658, 690 & n.54 (1978);

Hunter v. Town of Mocksville, 877 F.3d 538, 553 (4th Cir. 2018). Thus, the policy’s

sovereign immunity exclusion is irrelevant to Plaintiffs’ claims under 42 U.S.C. § 1983

or other claims for constitutional violations because Defendants have no sovereign

immunity for those claims in the first place.

      Plaintiffs agree that Defendants can raise the defense of sovereign immunity as

to the negligence claims. However, whether the sovereign immunity exclusion in the

policy applies is a completely separate inquiry. Exclusions in both the GL and POL

policies purport to exclude coverage for any claim for which the County may assert

government immunity under North Carolina law. (Doc. 59-10, p. 6; Doc. 59-11, p. 4.)

Those provisions are exclusions, which must be construed narrowly, with ambiguities

being construed in favor of coverage. N.C. Farm Bureau Mut. Ins. Co. v. Stox, 330 N.C.

697, 702, 412 S.E.2d 318, 321 (1992). This is a broad and ambiguous exclusion,

                                          - 23 -

      Case 1:18-cv-00096-MR-WCM Document 84
                                         75 Filed 11/16/20
                                                  10/29/20 Page 23 of 27
particularly when considered vis-à-vis the comprehensive coverage provisions for

Defendants’ acts. (Doc. 59-10, p. 2) (“The Pool will pay on behalf of a Covered Person

any Damages the Covered person becomes legally obligated to pay because of an

occurrence that occurs during the Contract Period.”); (Doc. 59-11, p. 2) (“The Pool will

pay on behalf of a Covered Person any Damages the Covered Person becomes legally

obligated to pay because of a Public Officials Wrongful Act that occurs during the

Contract Period.”) In Fulford v. Jenkins, 195 N.C. App. 402, 672 S.E.2d 759 (2009),

the North Carolina Court of Appeals held that a plaintiff could proceed with negligence

claims against a DSS because an exclusion in defendants’ insurance policy took away

most of the coverage the insured had bought.

      Were we to adopt Defendants’ interpretation of the policy, we would have
      to assume that Duplin County intended to purchase an insurance policy that
      provided it almost no coverage. … Because Duplin County is a
      governmental entity and political subdivision of the State, [citations
      omitted], if the policy exempts Duplin County from coverage for all of its
      governmental functions, it is uncertain what acts by Duplin County would
      be covered by the policy. The vast majority of actions for which Duplin
      County could face liability are those performed in its official capacity as a
      political subdivision of this State. It is thus “unclear how the contracting
      parties could have had any meaningful meeting of the minds as to what
      services were and were not excluded” if the policy as written was not
      intended to cover the official acts of Duplin County.

Id. at 409, 672 S.E.2d at 763 (emphasis added).

      Likewise, here, a comprehensive exclusion for all claims to which Cherokee

County and its agents could claim governmental immunity renders the policy

meaningless.   The County elected to purchase a policy that has broad coverage

                                          - 24 -

      Case 1:18-cv-00096-MR-WCM Document 84
                                         75 Filed 11/16/20
                                                  10/29/20 Page 24 of 27
provisions, which waives Defendants’ immunity. (Docs. 59-10, 59-11.) But that same

policy has an equally broad exclusion that purports to disclaim coverage for any claim

for which the Defendants have sovereign immunity. The circular nature of this

transaction leads to a zero-sum result: The Defendants had immunity; they waived their

immunity by purchasing insurance; they regained their immunity because the insurance

policy they bought excludes coverage for claims for which they already had immunity.

The County could have purchased no insurance and be entitled to assert sovereign

immunity as a defense to Plaintiffs’ negligence claims, thereby putting it in exactly the

same position it is in after having purchased insurance. Courts have rejected similar

attempts by insurers to write a policy, then put in broad exclusions that render the

coverage illusory. See e.g., Alliance Mut. Ins. Co. v. Dove, 214 N.C. App. 481, 488,

714 S.E.2d 782, 787 (2011) (“[T]o adopt the plaintiff’s very broad reading of the

exclusion clause would result in the exclusion clause swallowing up the whole of the

commercial liability policy, and render any coverage contained therein illusory.”);

Holcomb v. United State Fire Ins. Co., 52 N.C. App. 474, 482, 279 S.E. 50, 55-56

(1981) (“[W]e have extreme difficulty endorsing broad, general exclusions which seek

to render illusory narrow and specific provisions of coverage.”)

      Defendants purport to provide “the entire insurance policy” to the Court (id. at

23, n.7), but they omitted the pages listing the premiums that Cherokee County paid to



                                          - 25 -

      Case 1:18-cv-00096-MR-WCM Document 84
                                         75 Filed 11/16/20
                                                  10/29/20 Page 25 of 27
the Pool the coverage.14

         This Court should find that the sovereign immunity exclusion is too broad and

ambiguous to be enforceable and interpret the policy in favor of coverage for the

negligence claims. As a result, Defendants have waived their governmental immunity

by the purchase of insurance and their motion for summary judgment on this basis must

be denied.
                                         CONCLUSION

         Defendants’ motion for summary judgment should be denied.

         Respectfully submitted, this the 29th day of October, 2020.
     /s/David A. Wijewickrama                                  /s/ Ronald L. Moore
     David A. Wijewickrama                                     Ronald L. Moore
     N.C. State Bar No.: 30694                                 N.C. Bar No.: 9619
     Law Office of David A. Wijewickrama, PLLC                 P.O. Box 18402
     95 Depot Street                                           Asheville, NC 28814
     Waynesville, NC 28786                                     Phone: (828) 777-1812
     Phone: 828-452-5801                                       Fax: (828) 253-2717
     Fax: 828-454-1990
     Attorney for Brian Hogan                                  Attorney for H.H.

     /s/ Melissa Jackson                                       /s/ D. Brandon Christian
     Melissa Jackson                                           D. Brandon Christian
     N.C. State Bar No.: 34013                                 N.C. State Bar No.: 39579
     95 Depot Street                                           P.O. Box 2917
     Waynesville, NC 28786                                     Fayetteville, NC 28302
     Phone: 828-452-5801                                       Phone :(910) 750-2265
     Attorney for Brian Hogan                                  Attorney for H.H.


14
   A certified copy of the 2016-17 policy shows that the County paid $215,999.00 for this policy. (Plt.
Ex. 1 to this Opp. at 3.) The sovereign immunity exclusion is not unique to the POL and CGL forms;
it appears in every liability coverage form. (Id. at 74, 75, 90, 93, 94, 128, 130, 144, 146, 160, 162,
172, 173, 184, 185.) If the exclusion is applied in the manner that Defendants advocate, then the
County’s $215,000 premium bought it nothing because it already had immunity by operation of law.
                                                - 26 -

         Case 1:18-cv-00096-MR-WCM Document 84
                                            75 Filed 11/16/20
                                                     10/29/20 Page 26 of 27
                               CERTIFICATE OF SERVICE
        This is to certify that on October 29, 2020, a copy of the foregoing MEMORANDUM IN
SUPPORT OF PLAINTIFFS’ MOTION FOR PARTIAL SUMMARY JUDGMENT was
electronically filed with the Clerk of Court using CM/ECF system, which will send notification to all
counsel having made appearances in the case as follows:

Patrick Houghton Flanagan                            Sean F. Perrin
Cranfill, Sumner & Hartzog, L.L.P.                   Womble Bond Dickinson (US) LLP
2907 Providence Road                                 301 South College St., Suite 3500
Suite 200                                            Charlotte, NC 28202
P.O. Box 30787                                       704 331-4992
Charlotte, NC 28230                                  704 338-7814 (fax)
704-940-3419                                         sean.perrin@wbd-us.com
704-332-9994 (fax)
phf@cshlaw.com                                       Attorney for Defendants Cherokee County,
Attorney for Defendant Scott Lindsey                 Cherokee County DSS, Scott Lindsey in his
in his individual capacity                           official capacity, and Cindy Palmer in her
                                                     official capacity
John L. Kubis, Jr
Teague Campbell Dennis & Gorham, LLP
22 South Pack Square, Suite 800
Asheville, NC 28801
828-254-4515
828-254-4516 (fax)
jkubis@teaguecampbell.com

Attorney for Defendant Cindy Palmer
in her individual capacity



                                             /s/ D. Brandon Christian
                                             D. Brandon Christian
                                             N.C. Bar. No. 39579
                                             Post Office Box 2917
                                             Fayetteville, NC 28302
                                             Telephone: (910) 750-2265
                                             Email: brandon.christian@ncleag.com

                                             Attorneys for Plaintiff H.H. and Class Minors




                                                - 27 -

       Case 1:18-cv-00096-MR-WCM Document 84
                                          75 Filed 11/16/20
                                                   10/29/20 Page 27 of 27
